CARDINE, Justice,
dissenting.
I would deny the Petition for Rehearing. Nothing is presented that has not already been considered and decided by this court. Simply stated, a valid interlocutory decree and final decree of adoption could not be entered. Since there could not be a valid decree of adoption, there are no other issues to consider.
I note that this child has now been with the adoptive parents for three years. That is so because the natural mother’s doctor took her baby from the hospital against her wishes and delivered it to the adoptive parent, who was also his employee. The natural mother asked to be released from the hospital the next day so that she could find a lawyer to help her, and she diligently tried to get her child back. It is not her fault that three years were consumed in the trial court in deciding this simple case. It seems wrong to me that the adoptive parents should gain some advantage because of the delay especially under the circumstances of this case.
The natural mother has been badly treated, and she ought to have a remedy. It is unfortunate that without her agreement (relinquishment) her baby was taken from her. It is unfortunate that three years were allowed to expire and attachments develop between the child and the adoptive parents. Both parties are represented by attorneys. It is unfortunate that they have been unable to resolve this problem in a manner both might agree would be in the best interests of this child.